EXHIBIT 10.1
Execution Version




COOPERATION AND SETTLEMENT AGREEMENT


This Cooperation and Settlement Agreement (this “Agreement”) dated June 30,
2017, is by and among T.J. Rodgers, the entities listed on Schedule A (the
“Rodgers Trusts” and together with Mr. Rodgers, the “Rodgers Parties”) and
Cypress Semiconductor Corporation (the “Company”).
    
WHEREAS, Mr. Rodgers previously filed two lawsuits in the Delaware Court of
Chancery against the Company or its board of directors (the “Board”) – T.J.
Rodgers v. Cypress Semiconductor Corporation (C.A. No. 32017-0070-AGB) and T.J.
Rodgers v. H. Raymond Bingham, Eric A. Benhamou, W. Steve Albrecht, O.C. Kwon,
Wilbert Van Den Hoek, Michael S. Wishart, and Hassane El-Khoury (C.A. No.
2017-0314-AGB) (collectively, the “2017 Lawsuits”).
WHEREAS, Mr. Rodgers, through one of the Rodgers Trusts, previously nominated J.
Daniel McCranie and Camillo Martino (each, a “Rodgers Nominee”) for election to
the Board at the Company’s 2017 annual meeting of stockholders (the “2017 Annual
Meeting”).
WHEREAS, at the 2017 Annual Meeting, each of the Rodgers Nominees were elected
by the Company’s stockholders to serve on the Board for a one-year term, with
each to hold office until his successor is duly elected and qualified or until
his earlier death, resignation or removal.
WHEREAS, the Company and the Rodgers Parties have determined to come to an
agreement with respect to certain matters as provided in this Agreement.


WHEREAS, the Board has determined that it is in the best interests of the
Company to enter into this Agreement.


NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:


1.     Company Board and Committees Meetings. During the terms of office of each
Rodgers Nominee on the Board, (a) each Rodgers Nominee shall be entitled to
attend any meeting of any committee of the Board, whether or not such Rodgers
Nominee is a member of such committee and (b) the chairman of the Board shall
call a special meeting of the Board upon the written request of any two
directors.


2.     Standstill.


(a)    Each of the Rodgers Parties agrees that, during the Covered Period (as
defined below) (unless specifically requested in writing by the Company, acting
through a resolution of a majority of the Company’s directors, or as permitted
by this Agreement), it shall not, and shall cause each of its Affiliates or
Associates (as such terms are defined in Rule 12b-2 promulgated by the
Securities and Exchange Commission (the “SEC”) under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)), not to:


(i)          submit any stockholder proposal (pursuant to Rule 14a-8 promulgated
by the SEC under the Exchange Act or otherwise) or any notice of nomination or
other business for consideration, or nominate any candidate for election to the
Board;


(ii)    engage in, directly or indirectly, any “solicitation” (as defined in
Rule 14a-1 of Regulation 14A) of proxies (or written consents) or otherwise
become a “participant in a solicitation” (as such term is defined in Instruction
3 of Schedule 14A of Regulation 14A under the Exchange Act) in opposition to the
recommendation or proposal of the Board, or recommend or request or induce or
attempt to induce or seek to advise, encourage or influence any other person
with respect to the voting of any voting stock of the Company


1











--------------------------------------------------------------------------------




(including any withholding from voting) or disclose how he intends to vote or
act on any such matter; provided, however, that any of the Rodgers Parties may
publicly disclose how he/it intends to vote in any proxy solicitation or
referendum if and to the extent required by applicable subpoena, legal process,
other legal requirement (except for such requirement that arises as a result of
the actions of a Rodgers Party otherwise in violation of this Section 2);


(iii)    seek to call, or to request the call of, a special meeting of the
Company’s stockholders; provided, however, that the Rodgers Parties shall be
free to vote as they see fit on any public solicitation with respect to such
matters;


(iv)    form, join in or in any other way participate in a “partnership, limited
partnership, syndicate or other group” within the meaning of Section 13(d)(3) of
the Exchange Act with respect to the voting stock of the Company or deposit any
shares of voting stock of the Company in a voting trust or similar arrangement
or subject any shares of voting stock of the Company to any voting agreement or
pooling arrangement in order to effect or take any of the actions expressly
prohibited by this Section 2 or otherwise take any action challenging the
validity or enforceability of any provisions of this Section 2;


(v)    except as expressly provided in this Agreement, (A) seek, alone or in
concert with others, election or appointment to, or representation on, the Board
or nominate or propose the nomination of, or recommend the nomination of, any
candidate to the Board or (B) seek, alone or in concert with others, the removal
of any member of the Board or a change in the size or composition of the Board
or the committees thereof;


(vi)    except as expressly provided in this Agreement, alone or in concert with
others, make any proposal or request that constitutes: (A) advising,
controlling, changing or influencing (or in each case attempting to do so) the
Board or management or policies of the Company, including any plans or proposals
to change the number or term of directors or to fill any vacancies on the Board,
(B) any material change in the capitalization or dividend policy of the Company
or (C) any other material change in the Company’s executive management,
business, corporate strategy or corporate structure;


(vii)     (A) acquire or agree, offer, seek or propose to acquire, or cause to
be acquired, ownership (including beneficial ownership) of any of the assets or
business of the Company or any rights or options to acquire any such assets or
business from any person or (B) acquire or agree, offer, seek or propose to
acquire, or cause to be acquired, ownership (including beneficial ownership) of
shares of the Company’s common stock (the “Common Stock”) or rights or options
to acquire Common Stock or engage in any swap or hedging transactions (other
than cash-only settled swaps) or other derivative agreements of any nature with
respect to the Common Stock, if such acquisition or transaction would result in
the Rodgers Parties having beneficial ownership or economic exposure to more
than 5.0% of the then issued and outstanding Common Stock (excluding, for the
avoidance of doubt, any economic exposure resulting from cash-only settled
swaps);


(viii)    disclose publicly, or privately in a manner that could reasonably be
expected to become public, any intention, plan or arrangement inconsistent with
the foregoing or request or advance any proposal to amend, modify or waive the
terms of this Agreement (provided, that the Rodgers Parties may make
confidential requests to the Board to amend, modify or waive the terms of this
Agreement);


(ix)    disclose publicly, or privately in a manner that could reasonably be
expected to become public, how any Rodgers Party intends to vote or act, or has
voted or acted, at any stockholder meeting or in connection with any stockholder
action by written consent;


(x)    institute, solicit, assist, facilitate or join any litigation,
arbitration or other proceeding against or involving the Company or any of its
current or former directors or officers (including derivative actions), make any
requests for a list of the Company’s stockholders or any “books and records”
demands against the Company or make application or demand to a court or other
person for an inspection, investigation or examination of the Company or its
subsidiaries or Affiliates (whether pursuant to Section 220


2











--------------------------------------------------------------------------------




of the Delaware General Corporation Law or otherwise); provided that nothing
shall prevent any of the Rodgers Parties from bringing litigation to enforce the
provisions of this Agreement or from bringing litigation that alleges fraud or
malfeasance on the part of the Board or challenging the Board's approval of an
Extraordinary Transaction (as defined below); or


(xi)    advise, assist, encourage, seek to persuade or solicit any person to
take any action with respect to any of the foregoing.


(b)    For the avoidance of doubt, nothing in this Agreement shall restrict any
of the Rodgers Parties during the Covered Period from participating (on the same
basis as other stockholders of the Company) in any third-party tender offer,
exchange offer, merger, consolidation, acquisition, business combination,
recapitalization, restructuring, liquidation or other extraordinary transaction
involving the Company or any of its or their respective securities or assets (an
“Extraordinary Transaction”), or from making a public statement in opposition to
an Extraordinary Transaction in response to any proposed Extraordinary
Transaction that has been publicly announced by the Company or any third party,
it being understood that such a public statement in opposition to an
Extraordinary Transaction that only expresses such opposition and the specific
factual reasons for such opposition to the particular Extraordinary Transaction
will not, without more and in and of itself, be deemed to violate Section 7
hereof.


3.    Representations of the Company. The Company represents and warrants as
follows: (a) the Company has the power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby; and (b) this Agreement has been duly and
validly authorized, executed and delivered by the Company, constitutes a valid
and binding obligation and agreement of the Company and is enforceable against
the Company in accordance with its terms.


4.    Representations of the Rodgers Parties. Each of the Rodgers Parties,
jointly and severally, represent and warrant as follows: (a) each of the Rodgers
Parties has the power and authority to execute, deliver and carry out the terms
and provisions of this Agreement and to consummate the transactions contemplated
hereby; and (b) this Agreement has been duly and validly authorized, executed
and delivered by each of the Rodgers Parties, constitutes a valid and binding
obligation and agreement of the Rodgers Parties and is enforceable against the
Rodgers Parties in accordance with its terms.


5.     Termination.


(a)     This Agreement is effective as of the date hereof and shall remain in
full force and effect for the period (the “Covered Period”) commencing on the
date hereof and ending upon the earlier of the conclusion of the Company’s 2019
annual meeting of stockholders and May 31 2019; provided, however, that if the
Board does not nominate both Rodgers Nominees at the Company’s 2018 or 2019
annual meetings of stockholders (the “2018 and 2019 Annual Meetings”) (other
than as a result of a Rodgers Nominee (i) refusing or declining to serve as a
nominee or his inability to serve due to death or disability or (ii) failing to
satisfy the requirements set forth in the Company’s policies, codes and
guidelines applicable to directors of the Company or the requirements for
directorship under applicable law or the rules of any exchange on which the
Common Stock is traded (each of clause (i) and clause (ii) an “Applicable
Exception”)), the Covered Period shall expire at such time as both Rodgers
Nominees are not so nominated; provided, further, that if the advance notice
deadline for nominations of directors at such upcoming annual meeting of
stockholders of the Company has passed (or there remains less than forty-five
(45) days from the time a Rodgers Nominee is notified that he has not been so
nominated until such advance notice deadline), the Board shall take all
appropriate action to (A) provide Mr. Rodgers with a forty-five (45)-day period
from the time such Rodgers Nominee is notified that he has not been so nominated
to comply with the advance notice provisions for nominations of directors
contained in the Company’s Amended and Restated Bylaws at such upcoming annual
meeting and (B) cause such upcoming annual meeting not to be held prior to
one-hundred twenty (120) days following the time such Rodgers Nominee is
notified he has not been so nominated.


(b)    Notwithstanding anything else in this Agreement, including, without
limitation, Section 5(a), prior to 2018 and 2019 Annual Meetings, except in the
case of an Applicable Exception, the Board shall take all necessary actions to
nominate to the Board each of the Rodgers Nominees for re-election as members of
the Board at


3











--------------------------------------------------------------------------------




the 2018 and 2019 Annual Meetings, such nomination not to be withheld unless the
Board unanimously (other than the Rodgers Nominees) determines in good faith,
based on information or events that occur or are discovered after the date of
this Agreement, that nominating either or both of the Rodgers Nominees would be
detrimental to the Company.


(c)    Notwithstanding any else in this Agreement, including without limitation
Sections 5(a) and 5(b), if a party materially breaches its obligations under
this Agreement in a manner that has material adverse impact on a party, then the
non-breaching party shall be entitled to terminate this Agreement in the event
that such breach is not cured within ten-days of notice from the non-breaching
party to the breaching party of such breach.


(d)     The provisions of this Section 5 and Section 9 through Section 17 shall
survive the termination of this Agreement. No termination pursuant to Section
5(a) or Section 5(c) shall relieve any party hereto from liability for any
breach of this Agreement prior to such termination.


6.     Public Announcement and SEC Filing.


(a)     The Company shall file promptly with the SEC a Current Report on Form
8-K reporting entry into this Agreement and appending or incorporating by
reference this Agreement as an exhibit thereto.


(b)     The Company shall promptly issue a press release in connection with this
Agreement and in the form attached hereto as Exhibit A, which is expressly
agreed to by the Rodgers Parties, and CypressFirst shall promptly issue a press
release in connection with this Agreement and in the form attached hereto as
Exhibit B, which is expressly agreed to by the Company.


7.    Non-Disparagement. Subject to Section 8 of this Agreement, during the
Covered Period, the parties to this Agreement shall each refrain from making,
and shall cause their respective Affiliates and Associates and its and their
respective agents, subsidiaries, affiliates, successors, assigns, officers, key
employees or directors, not to make, any public statement or announcement that
constitutes an ad hominem attack on, or that otherwise disparages, impugns,
criticizes the character and integrity or is reasonably likely to damage
materially the business or reputation of, (a) in the case of statements or
announcements by the Rodgers Parties, the Company or any of its Affiliates or
subsidiaries or any of its or their respective officers or directors or any
person who has served as an officer or director of the Company or any of its
Affiliates or subsidiaries, or any of the Company’s advisors or (b) in the case
of statements or announcements by the Company, Mr. Rodgers and his Affiliates or
advisors or the Rodgers Nominees. The foregoing shall not restrict the ability
of any person to comply with any subpoena or other legal process or respond to a
request for information from any governmental authority with jurisdiction over
the party from whom information is sought.


8.    Special Provisions for Public Announcements by Mr. Rodgers.
Notwithstanding anything else in this Agreement, Mr. Rodgers will be free to
comment publicly at any time in response to any public comments made by the
Company or any of its representatives after the date hereof relating to Mr.
Rodgers’ reputation; provided, however, that if any such comment is publicly
made by Mr. Rodgers, notwithstanding anything else in this Agreement, the
Company shall be permitted to comment publicly in response to Mr. Rodgers’
comment.


9.    Litigation.
    
(a)     Promptly following the execution of this Agreement, the Rodgers Parties
will take all actions necessary to terminate the 2017 Lawsuits with prejudice
and will not make any claim for fees in connection therewith.


(b)      Each party to this Agreement agrees not to bring any claim in the
future against another party to this Agreement arising from the 2017 Lawsuits,
matters discovered during the discovery (including without limitation all
depositions and document production) in connection with the 2017 Lawsuits, or
public materials relating to the 2017 Annual Meeting (including without
limitation all proxy statements, proxy supplements, fight letters, and press
releases).


10.    Miscellaneous. Each of the parties to this Agreement acknowledges and
agrees that irreparable injury to the other party hereto would occur in the
event any of the provisions of this Agreement were not performed in


4











--------------------------------------------------------------------------------




accordance with their specific terms or were otherwise breached and that such
injury would not be adequately compensable by the remedies available at law
(including the payment of money damages). It is accordingly agreed that the
Rodgers Parties, on the one hand, and the Company, on the other hand, shall each
be entitled to specific enforcement of, and injunctive relief to prevent any
violation of, the terms hereof, and the other party hereto will not take action,
directly or indirectly, in opposition to the moving party seeking such relief on
the grounds that any other remedy or relief is available at law or in equity.


Each of the parties hereto (a) consents to submit itself to the personal
jurisdiction of the Court of Chancery or other federal or state courts of the
State of Delaware in the event any dispute arises out of this Agreement or the
transactions contemplated by this Agreement, (b) agrees that it shall not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, (c) agrees that it shall not bring any action
relating to this Agreement or the transactions contemplated by this Agreement in
any court other than the Court of Chancery or other federal or state courts of
the State of Delaware, and each of the parties irrevocably waives the right to
trial by jury, and (d) irrevocably consents to service of process by a reputable
overnight mail delivery service, signature requested, to the address set forth
in Section 13 of this Agreement or as otherwise provided by applicable law. THIS
AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING WITHOUT LIMITATION
VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF DELAWARE
APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE
WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE THAT WOULD
OTHERWISE BE APPLICABLE THERETO.


If any party institutes any legal suit, action or proceeding against the other
party to enforce this Agreement (or obtain any other remedy regarding any breach
of this Agreement) or arising out of or relating to this Agreement, including,
but not limited to, contract, equity, tort, fraud and statutory claims, the
prevailing party in the suit, action or proceeding is entitled to receive, and
the non-prevailing party shall pay, in addition to all other remedies to which
the prevailing party may be entitled, the costs and expenses incurred by the
prevailing party in conducting the suit, action or proceeding, including actual
attorneys’ fees and expenses, even if not recoverable by law.


11.    Expenses. All fees, costs and expenses incurred by Mr. Rodgers in
connection with this Agreement and all matters related hereto, including the
2017 Lawsuits and the 2017 Annual Meeting, will be reimbursed by the Company
within five (5) business days of the receipt by the Company of reasonable
documentation of such fees, costs and expenses; provided, that such
reimbursement shall not exceed $3.5 million in the aggregate. All fees, costs
and expenses incurred by the Company in connection with this Agreement and all
matters related hereto will be paid by the Company.


12.    Entire Agreement; Amendment. This Agreement contains the entire agreement
and understanding of the parties with respect to the subject matter hereof and
supersede any and all prior and contemporaneous agreements, memoranda,
arrangements and understandings, both written and oral, between the parties, or
any of them, with respect to the subject matter hereof. This Agreement may be
amended only by an agreement in writing executed by the parties hereto, and no
waiver of compliance with any provision or condition of this Agreement and no
consent provided for in this Agreement shall be effective unless evidenced by a
written instrument executed by the party against whom such waiver or consent is
to be effective. No failure or delay by a party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise thereof preclude any other or further exercise thereof or
the exercise of any right, power or privilege hereunder.


13.    Notices. All notices, consents, requests, instructions, approvals and
other communications provided for herein and all legal process in regard hereto
shall be in writing and shall be deemed validly given, made or served, when
delivered in person or sent by overnight courier, when actually received during
normal business hours at the address specified in this subsection:


If to the Company:                 Cypress Semiconductor Company
198 Champion Court
San Jose, California 95134
Attention: Chief Legal Officer


5











--------------------------------------------------------------------------------






With a copy to (which shall not constitute notice):    Skadden, Arps, Slate,
Meagher & Flom LLP
525 University Avenue
Palo Alto, California 94301
Attention: Kenton J. King
Michael Mies
Email: Kenton.King@skadden.com
Michael.Mies@skadden.com


If to the Rodgers Parties:                 T.J. Rodgers
575 Eastview Way
Woodside, CA 94062


With a copy to (which shall not constitute notice):     Latham & Watkins LLP
140 Scott Drive
Menlo Park, CA 94025
Attention: Christopher Kaufman
Email: christopher.kaufman@lw.com


14.    Severability. If at any time subsequent to the date hereof, any provision
of this Agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision of this Agreement.


15.     Counterparts. This Agreement may be executed in two or more counterparts
either manually or by electronic or digital signature (including by facsimile or
electronic mail transmission), each of which shall be deemed to be an original
and all of which together shall constitute a single binding agreement on the
parties, notwithstanding that not all parties are signatories to the same
counterpart.


16.     No Third Party Beneficiaries; Assignment. This Agreement is solely for
the benefit of the parties hereto and is not binding upon or enforceable by any
other persons. No party to this Agreement may assign its rights or delegate its
obligations under this Agreement, whether by operation of law or otherwise, and
any assignment in contravention hereof shall be null and void. Nothing in this
Agreement, whether express or implied, is intended to or shall confer any
rights, benefits or remedies under or by reason of this Agreement on any persons
other than the parties hereto, nor is anything in this Agreement intended to
relieve or discharge the obligation or liability of any third persons to any
party
.
17.     Interpretation and Construction. When a reference is made in this
Agreement to a Section, such reference shall be to a Section of this Agreement,
unless otherwise indicated. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” and
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The words “hereof, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
word “will” shall be construed to have the same meaning as the word “shall.” The
words “dates hereof” will refer to the date of this Agreement. The word “or” is
not exclusive. The word “person” shall mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability or
unlimited liability company, joint venture, estate, trust, association,
organization or other entity of any kind or nature. The definitions contained in
this Agreement are applicable to the singular as well as the plural forms of
such terms. Any agreement, instrument, law, rule or statute defined or referred
to herein means, unless otherwise indicated, such agreement, instrument, law,
rule or statute as from time to time amended, modified or supplemented. Each of
the parties hereto acknowledges that it has been represented by counsel of its
choice throughout all negotiations that have preceded the execution of this
Agreement, and that it has executed the same with the advice of said independent
counsel. Each party cooperated and participated in the drafting and preparation
of this Agreement and the documents referred to herein, and any and all drafts
relating thereto exchanged among the parties shall be deemed the work product of
all of the parties and may not be construed against any party


6











--------------------------------------------------------------------------------




by reason of its drafting or preparation. Accordingly, any rule of law or any
legal decision that would require interpretation of any ambiguities in this
Agreement against any party that drafted or prepared it is of no application and
is hereby expressly waived by each of the parties hereto, and any controversy
over interpretations of this Agreement shall be decided without regards to
events of drafting or preparation.




[Signature Pages Follow]






7











--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has executed this COOPERATION AND
SETTLEMENT AGREEMENT or caused the same to be executed by its duly authorized
representative as of the date first above written.


CYPRESS SEMICONDUCTOR CORPORATION


By:     /s/ Thad Trent_____________________
Name:     Thad Trent_______________________
Title:     CFO____________________________














































[Signature Page to Cooperation and Settlement Agreement]







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has executed this COOPERATION AND
SETTLEMENT AGREEMENT or caused the same to be executed by its duly authorized
representative as of the date first above written.


/s/ T.J. Rodgers________________________
T.J. Rodgers


Rodgers Massey Revocable Living Trust Dtd 04/04/11
By:     /s/ T.J. Rodgers__________________
Name:     ______________________________
Title:     ______________________________




Rodgers Massey Charitable Legacy Trust
By:     /s/ T.J. Rodgers__________________
Name:     ______________________________
Title:     ______________________________




TJ Rodgers 2012 Irrevocable Trust Dtd 12/26/12
By:     /s/ T.J. Rodgers__________________
Name:     ______________________________
Title:     ______________________________




Valeta Massey 2012 Irrevocable Trust Dtd 12/26/12
By:     /s/ T.J. Rodgers__________________
Name:     ______________________________
Title:     ______________________________




The James Rodgers Irrevocable Trust
By:     /s/ T.J. Rodgers__________________
Name:     ______________________________
Title:     ______________________________




The Rodgers Massey Living Trust
By:     /s/ T.J. Rodgers__________________
Name:     ______________________________
Title:     ______________________________




The Rodgers Massey 2012 Residences Trust Dtd 12/26/12
By:     /s/ T.J. Rodgers__________________
Name:     ______________________________
Title:     ______________________________




Rodgers-Massey 2016 Irrevocable Charitable Trust Dtd 08/30/16
By:     /s/ T.J. Rodgers__________________
Name:     ______________________________
Title:     ______________________________


[Signature Page to Cooperation and Settlement Agreement]







--------------------------------------------------------------------------------





Schedule A


Rodgers Trusts


Rodgers Massey Revocable Living Trust Dtd 04/04/11


Rodgers Massey Charitable Legacy Trust


TJ Rodgers 2012 Irrevocable Trust Dtd 12/26/12


Valeta Massey 2012 Irrevocable Trust Dtd 12/26/12


The James Rodgers Irrevocable Trust


The Rodgers Massey Living Trust


The Rodgers Massey 2012 Residences Trust Dtd 12/26/12


Rodgers-Massey 2016 Irrevocable Charitable Trust Dtd 08/30/16

















































































--------------------------------------------------------------------------------








Exhibit A


Company Press Release











--------------------------------------------------------------------------------




Cypress Announces Settlement Agreement with T.J. Rodgers


SAN JOSE, Calif., July 5, 2017 – Cypress Semiconductor Corporation (“Cypress”)
(NASDAQ: CY) today announced that it has reached a cooperation and settlement
agreement with former CEO T.J. Rodgers. The settlement was negotiated on behalf
of Cypress by Steve Albrecht, Chairman of the Board, Hassane El-Khoury,
President and CEO and Dan McCranie, who was elected to the Cypress Board of
Directors at the Company’s 2017 Annual Meeting of Stockholders in June 2017.


Under the terms of the agreement, Cypress and Rodgers have entered into a
standstill and mutual non-disparagement agreement through the earlier of (i) May
31, 2019 and (ii) the conclusion of the 2019 Annual Meeting, so long as Dan
McCranie and Camillo Martino (“the Rodgers Nominees”) are nominated by the
Cypress Board for election at the 2018 and 2019 Annual Meetings. Cypress’ Board
is obligated to nominate McCranie and Martino for re-election at the 2018 and
2019 Annual Meeting of Stockholders unless the Board unanimously (other than the
Rodgers Nominees) determines in good faith that nominating either or both of the
Rodgers Nominees would be detrimental to the Company. Rodgers has also agreed to
terminate all existing ligation against Cypress brought in connection with the
contested election at the 2017 Annual Meeting. Cypress has agreed to reimburse
Rodgers for expenses of up to $3.5 million, in connection with the 2017 proxy
contest.


“We are pleased to have reached an agreement with T.J. Rodgers, which is a very
positive and beneficial outcome for both the Company and our stockholders,” said
Steve Albrecht. “This allows Hassane and the management team to focus all of
their attention on accelerating the execution of our Cypress 3.0 strategy and
working closely with customers to solve the problems they care about. The
Cypress Board of Directors, including our newest members, Dan McCranie and
Camillo Martino, are committed to providing the support and guidance to Cypress
management for this next exciting phase of our company.”


“I firmly believe this agreement is in the best interest of all Cypress
stakeholders, including stockholders and employees,” said T.J. Rodgers. “I fully
support the Cypress Board and management team’s continuing efforts to drive
Cypress forward and I am excited to see what the next few years bring.”
 
The agreement between Cypress and Rodgers will be filed on a Form 8-K with the
Securities and Exchange Commission, which can be accessed at www.sec.gov.


About Cypress


Cypress is a leader in advanced embedded system solutions for the world's most
innovative automotive, industrial, home automation and appliances, consumer
electronics and medical products. Cypress' programmable systems-on-chip,
general-purpose microcontrollers, analog ICs, wireless and USB-based
connectivity solutions and reliable, high-performance memories help engineers
design differentiated products and get them to market first. Cypress is
committed to providing customers with support and engineering resources that
enable innovators and out-of-the-box thinkers to disrupt markets and create new
product categories. To learn more, go to www.cypress.com.


Forward-Looking Statements













--------------------------------------------------------------------------------




Statements herein that are not historical facts and that refer to Cypress or its
subsidiaries' plans and expectations for the future are forward-looking
statements made pursuant to the Private Securities Litigation Reform Act of
1995. We may use words such as “may,” “should,” “expect,” “plan,” “intend,”
“anticipate,” “believe,” “estimate,” “predict,” “potential,” “future,”
“continue” or other wording indicating future results or expectations to
identify such forward-looking statements that include, but are not limited to
statements related to: our Cypress 3.0 strategy; the composition of our Board of
Directors; our 2017 Annual Meeting of Stockholders; the Company’s financial and
operational performance; our corporate governance policies and practices; and
our plans to file certain materials with the SEC. Such statements reflect our
current expectations, which are based on information and data available to our
management as of the date of this press release. Our actual results may differ
materially due to a variety of risks and uncertainties, including, but not
limited to: the uncertainty of litigation; our ability to execute on our Cypress
3.0 strategy; global economic and market conditions; business conditions and
growth trends in the semiconductor market; our ability to compete effectively;
the volatility in supply and demand conditions for our products, including but
not limited to the impact of seasonality on supply and demand; our ability to
develop, introduce and sell new products and technologies; potential problems
relating to our manufacturing activities; the impact of acquisitions; our
ability to attract and retain key personnel; and other risks and uncertainties
described in the “Risk Factors” and "Management’s Discussion and Analysis of
Financial Condition and Results of Operations" sections in our most recent
Annual Report on Form 10-K and our other filings with the Securities and
Exchange Commission. We assume no responsibility to update any such
forward-looking statements.


Contacts:
For Media:
Sard Verbinnen & Co
Ron Low/John Christiansen
(415) 618-8750
cypress-svc@sardverb.com
 
For Investors:
Okapi Partners LLC
Bruce Goldfarb/Pat McHugh/Tony Vecchio
(877) 285-5990
info@okapipartners.com
    











--------------------------------------------------------------------------------






Exhibit B


Mr. Rodgers Press Release

















--------------------------------------------------------------------------------




T.J. RODGERS AND CYPRESS SEMICONDUCTOR ENTER INTO
COOPERATION AND SETTLEMENT AGREEMENT
    
Parties Settle Litigation and Provide for Re-nomination of Directors J. Daniel
McCranie and Camillo Martino through 2019 Annual Meeting of Stockholders


T.J. Rodgers Agrees to Standstill through Same Annual Meeting


SAN JOSE, C.A., July 5, 2017— T.J. Rodgers, founder and former CEO of Cypress
Semiconductor Corporation (NASDAQ: CY) and the Company’s largest individual
stockholder, today announced that he entered into an agreement with Cypress that
provides for the re-nomination of J. Daniel McCranie and Camillo Martino to the
Cypress Board of Directors through the 2019 Annual Meeting of Cypress
stockholders, and that he has agreed to a standstill prohibiting certain
activities, including the initiation of a proxy contest against Cypress, by Mr.
Rodgers through the same meeting.


T.J. Rodgers said, “I remain grateful to the Cypress stockholders for electing
two candidates, Dan and Camillo, who I am confident have already become valuable
additions to the Cypress Board. I am pleased to enter into an agreement with
Cypress that will provide the assurances of peace that a number of stockholders
have requested. As I have previously indicated, I am looking forward to getting
back to my work on innovative technologies for the IoT and in alternative energy
while the Cypress board and management do their work.”
    
The Cooperation and Settlement Agreement will be filed with the U.S. Securities
and Exchange Commission by Cypress on Form 8-K.


Media Contacts
Abernathy MacGregor
Jeremy Jacobs / Trevor Martin
212-371-5999 / 415-926-7961
JRJ@abmac.com
TRM@abmac.com


Investor Contacts
MacKenzie Partners
Daniel Burch / Laurie Connell
212-929-5500
Dburch@mackenziepartners.com
Lconnell@mackenziepartners.com











